J. A02039/20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JOSEPH A. BONDS, INDIVIDUALLY            :    IN THE SUPERIOR COURT OF
AND ON BEHALF OF ALL OTHERS              :          PENNSYLVANIA
SIMILARLY SITUATED                       :
                                         :
                   v.                    :
                                         :
GMS MINE REPAIR & MAINTENANCE,           :
INC.,                                    :         No. 1273 WDA 2019
                                         :
                        Appellant        :


             Appeal from the Judgment Entered August 9, 2019,
            in the Court of Common Pleas of Washington County
                     Civil Division at No. 2015-CV-6310


BEFORE: SHOGAN, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED DECEMBER 24, 2020

      Appellant, GMS Mine Repair & Maintenance, Inc. (“GMS”) (defendant

below), appeals from the judgment1 entered on August 9, 2019, in favor of

appellees, Joseph A. Bonds, individually and on behalf of all others similarly

situated (“the class”) (plaintiffs below), in the Court of Common Pleas of

Washington County. After careful consideration, we affirm.

      We take the underlying facts and procedural history from our review of

the certified record and the trial court’s August 12, 2019 opinion.


1 In the caption of their brief, GMS purports to appeal from the order denying
its post-trial motions. However, an appeal does not lie from the denial of
post-trial motions. Jackson v. Kassab, 812 A.2d 1233, 1233 n.1 (Pa.Super.
2002), appeal denied, 825 A.2d 1261 (Pa. 2003) (parallel citation omitted).
We have amended the caption accordingly.
J. A02039/20

          On August 23, 2013, a class action complaint
          identifying Joseph Bonds as an individual plaintiff was
          filed in Federal Court in the Western District of
          Pennsylvania. 25 months later (9/23/2015), after
          substantial pre-trial litigation, Senior District Judge
          Terrence F. McVerry partially granted GMS’ motion for
          summary judgment.            Judge McVerry granted
          summary judgment as to [the class’] claim of a
          violation of the [f]ederal Fair Labor Standards Act
          (FLSA). Judge McVerry denied summary judgment as
          to the [class’] state related claims.              Also,
          Judge McVerry denied both the [the class’] motion for
          class certification pursuant to FRCP 23 and GMS’
          motion for decertification of a conditionally certified
          collective action. Judge McVerry declined to exercise
          supplemental jurisdiction over the [class’] state law
          claims.

          On October 1, 2015, this matter was transferred to
          the Court of Common Pleas of Washington County.
          On November 18, 2015, [the class] filed a [s]econd
          [a]mended [c]omplaint asserting claims that
          included: breach of contract; unjust enrichment and
          violations of the Pennsylvania Minimum Wage Act
          (PMWA) [43 P.S. §§ 333.101-115] for which they
          sought relief under the Pennsylvania Wage Payment
          and Collection Law (WPCL) [43 P.S. 260, et seq.]. On
          January 30, 2017, the Hon. Damon Faldowski granted
          [the class’] motion for class certification.

          On December 12, 2017, Judge Faldowski denied GMS’
          summary judgment motion.          In a well-reasoned
          opinion that reflected a clear understanding of the
          principles of federalism, Judge Faldowski concluded
          that [the class’] PMWA claim did not fail “simply
          because the FLSA claim has already been disposed of
          by the federal court.” Citing the published opinions of
          multiple   [f]ederal   [d]istrict  [c]ourt   [j]udges,
          Judge Faldowski noted that the PMWA provides more
          protection for employees than the FLSA, which was
          intended to “establish a national floor under which
          wage protections cannot drop. . .”[.]




                                   -2-
J. A02039/20

          On February 5, 2018, this trial court granted
          GMS’ motion to certify for interlocutory appeal
          pursuant to 42 Pa.C.S.[A.] § 702(b). The issue
          certified was whether the pre-shift and post-shift
          activities in this case constituted compensable “work”
          under the PMWA.           On March 28, 2018, the
          Pennsylvania Superior Court refused to grant
          GMS’ interlocutory appeal.

          Following jury selection on September 17, 2018, the
          parties proceeded to trial between September 24
          through 26, 2018.        Much of the trial evidence
          consisted     of   testimony      of  class   members
          Joseph Bonds,       Luke Horvath,      Shane      Baker,
          Joshua Wade, Timothy Cramer and Joshua Roth, all of
          whom worked for GMS at Consol Enlow Fork Mine.
          Mr. Bonds, the class representative, described the
          hiring process with GMS. After filling out an on-line
          application, he attended an interview at a GMS work
          trailer in Waynesburg, Pennsylvania. GMS hired him
          to do underground mining. He received a “verbal” but
          not written offer of employment with GMS. Mr. Bonds
          was hired as [an] hourly worker to work shifts,
          designated in 8 hour increments. Mr. Bonds stated
          that he and other GMS miners were required to attend
          pre-shift safety meetings. After starting work at the
          Enlow Fork Mine, Consol determined that the parking
          lot nearest to the mine’s bathhouse could no longer
          be used by GMS employees. In April of 2012, GMS
          employees were directed to park at a satellite lot
          located “at the top of the hill” some distance from the
          bathhouse. GMS responded by initially directing their
          employees to arrive at the premises 15 minutes
          earlier for scheduled shifts. 30 to 45 days later, GMS
          changed the report time to thirty minutes prior to the
          miners’ scheduled shift.       GMS workers were not
          permitted to walk from the satellite parking lot to their
          customary reporting location. GMS workers were also
          not permitted to have a Consol worker transport them
          from the satellite lot to the bathhouse or to have a
          spouse drop them off at the bathhouse.

          The class members testifying at trial all indicated that
          GMS workers for all shifts were required to report 15,


                                    -3-
J. A02039/20

          and then shortly thereafter, 30 minutes prior to their
          shift for the purpose of getting onto a GMS shuttle
          which then transported them to the Consol Mine
          bathhouse. Those miners who failed to make the
          shuttle on time were disciplined or sent home.
          Post-shift, GMS Miners were required to wait between
          10 and 30 minutes for a shuttle to take them to a
          satellite parking lot. GMS Supervisor, B.J. Gales, told
          Mr. Bonds and other miners that no payment would
          be made for additional pre and post shift time the
          miners were required to be on premises. No payment
          was made for the early report time or mandated
          attendance at pre-shift safety meetings which
          occurred two to three times per week.

          At the close of all evidence, this trial court granted a
          directed verdict in favor of GMS with regard to [the
          class’] unjust enrichment claim. Further, this trial
          court decided that the jury should first determine the
          [c]lass’ liability claims and special interrogatories
          regarding the amounts of time [the class] was
          required to work pre and post shift.

          Following several hours of deliberation, the jury found
          for [the class]. Specifically, the jury determined that:

          1.    [The class] proved by a preponderance of
                the evidence that GMS violated the
                Pennsylvania Minimum Wage Act of 1968.

          2.    The [c]lass proved by a preponderance of
                the evidence that the van report time was
                15 minutes before the stated shift for
                30 days.

          3.    The [c]lass proved by a preponderance of
                the evidence that each member was
                required to work 15 minutes per shift
                before the shift while the van report time
                was 15 minutes before the stated shift.

          4.    The [c]lass proved by a preponderance of
                the evidence that the van report time was



                                   -4-
J. A02039/20

               30 minutes before the stated shift for
               687 days.

          5.   The [c]lass proved by a preponderance of
               the evidence that each member was
               required to work 30 minutes per shift
               before the shift while the van report time
               was 30 minutes before the stated shift.

          6.   The [c]lass proved by a preponderance of
               the evidence that each member was
               required to work 15 minutes per shift after
               the shift from April 27, 2012 through
               April 14, 2014.

          7.   The [c]lass proved by a preponderance of
               the evidence that GMS breached an oral
               contract by failing to pay the class
               members for pre-shift and/or post-shift
               time.

          8.   Regarding the Breach of Contract
               damages, the jury repeated findings
               2 through 6.

          This trial court bifurcated the issue of a proper
          calculation of the [class’] damages.[Footnote 3] At
          post-verdict conferences on October 5, 2018,
          November 14, 2018 and November 16, 2018, the
          parties and this trial court discussed the appropriate
          manner in which to proceed regarding the calculation
          of [the class’] damages. At the November 16, 2018
          conference, GMS [c]ounsel conceded that incomplete
          wage and hour records had been supplied to [the
          class].     This trial court denied [the class’]
          corresponding motion for sanctions due to GMS’
          non-disclosure as it appeared to be an unintentional
          error.

               [Footnote 3] On several occasions prior to
               trial, [c]ounsel for GMS argued that a
               bifurcation of the damages calculation
               was necessary.



                                  -5-
J. A02039/20

            Ultimately, on April 16, 2019, the parties stipulated to
            an amount of “wage damages.” The parties stipulated
            to “wage damages” in the amount of $1,186,853.63
            based upon the jury verdict. In addition to this
            stipulated sum, [the class] also [sought] an award of
            attorney’s fees and costs pursuant to 43 Pa.C.S.[A.]
            § 260.9a,    liquidated    damages       pursuant     to
            43 Pa.C.S.[A.] § 260.10, and pre-judgment interest.

            On July 12, 2019, the parties appeared for argument
            on post-trial motions. No testimony was presented
            regarding damages. Instead, on the basis of their
            stipulation and respective submissions, the parties put
            this matter to decision. On the basis of the parties’
            post-trial motions, [the trial court determined the
            following issues]:

            1)    The appropriate award        of   statutory
                  attorney’s fees and costs;

            2)    The propriety    of   awarding    liquidated
                  damages;

            3)    The propriety of awarding post-judgment
                  interest;

            4)    Whether this trial court erred in failing to
                  grant summary judgment;

            5)    Whether this trial court erred in failing to
                  grant a compulsory non-suit or direct a
                  verdict on [the class’] PMWA/WPCL and
                  breach of contract claims; and

            6)    Whether this trial court erred in certifying
                  and refusing to decertify the class.

Trial court opinion, 8/12/19 at 1-8 (record citations omitted, most footnotes

omitted.)

     The trial court determined the class was entitled to attorneys’ fees in

the amount of $349,865.00. (Id. at 9-14.) It awarded the class costs in the


                                     -6-
J. A02039/20

amount of $25,562.53.       (Id. at 14.)    It further held the class was owed

liquidated damages in the amount of $405,028.64. (Id. at 15-19.) It also

gave it pre-judgment interest in the amount of $418,132.07. (Id. at 20-23.)

The trial court held it properly denied GMS’ motion to decertify the class. (Id.

at 23-26.)   It found GMS’ claim the trial court erred in denying summary

judgment was not “a proper subject for a post-trial motion.” (Id. at 27; see

also id. at 27-28.) Lastly, it held GMS was not entitled to either a directed

verdict and/or a judgment of non-suit. (Id. at 28-33.) The instant, timely

appeal followed.2

      On appeal, GMS raises the following issues for our review:

             [1.    Whether the trial court] misconstrued the
                    statutory phrase “hours worked[?]”

             [2.    Whether the trial court] erred in failing to find
                    that the PMWA claim is precluded by collateral
                    estoppel[?]

             [3.    Whether the trial court] erred in failing to grant
                    summary judgment, compulsory non-suit
                    directed verdict, or new trial on the oral contract
                    claim[?]

             [4.    Whether the trial court] erred in failing to grant
                    compulsory non-suit, directed verdict, or new
                    trial on the PMWA claim for post-shift time[?]

             [5.    Whether the trial court] abused its discretion in
                    awarding fees incurred in another lawsuit[?]




2 The trial court did not order GMS to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b), and did not author
any additional opinion.


                                       -7-
J. A02039/20

            [6.     Whether the trial court] erred in awarding
                    liquidated damages[?]

            [7.     Whether the trial court] abused its discretion in
                    awarding pre-judgment interest[?]

GMS’ brief at 2.3


3 We note GMS raised seven issues in its statement of the questions involved,
and, if you consider each of the subparts in issue one to be separate issues,
eleven issues on appeal. While this court understands GMS believes the trial
court made numerous errors,

            . . . we note that it has been held that when an
            appellant raises an extraordinary number of issues on
            appeal, as in this case, a presumption arises that
            there is no merit to them. In United States v. Hart,
            693 F.2d 286, 287 n.1 (3rd Cir. 1982), the court had
            an opportunity to address this situation:

                    Because of the inordinate number of
                    meritless objections pressed on appeal,
                    spotting the one bona fide issue was like
                    finding a needle in a haystack. One of our
                    colleagues has recently cautioned on the
                    danger of “loquaciousness:”

                          With a decade and a half of
                          federal     appellate      court
                          experience behind me, I can
                          say that even when we
                          reverse a trial court it is rare
                          that a brief successfully
                          demonstrates that the trial
                          court committed more than
                          one or two reversible errors.
                          I have said in open court that
                          when I read an appellant’s
                          brief that contains ten or
                          twelve points, a presumption
                          arises that there is no merit to
                          any of them. I do not say that
                          this    is   an     irrebuttable


                                       -8-
J. A02039/20

        In its first issue,4 GMS contends the trial court, “misconstrued the

statutory phrase ‘hours worked.’”       (GMS’ brief at 11.)     Specifically, GMS

argues: (1) the Department of Labor (“DOL”) regulation which defines, “hours

worked” violated the Statutory Construction Act (“SCA”) (id. at 14-16);

(2) the regulation is not valid because the DOL exceeded its authority (id. at

16-20); (3) the phrase “hours worked” should be construed in accordance

with the FLSA (id. at 27-29); (4) the trial court failed to construe the phrase

“hours worked” according to its plain meaning (id. at 11-13); and (5) this

court’s decision in Lugo v. Farmer’s Pride, Inc., 967 A.2d 963 (Pa.Super.

2009), appeal denied, 980 A.2d 609 (Pa. 2009) (parallel citation omitted),

is not controlling (GMS’ brief at 20-27).5 We disagree.



                          presumption, but it is a
                          presumption       nevertheless
                          that reduces the effectiveness
                          of     appellate    advocacy.
                          Appellate      advocacy     is
                          measured by effectiveness,
                          not loquaciousness.

                    Aldisert, The Appellate Bar: Professional
                    Competence        and        Professional
                    Responsibility—A     View    From     the
                    Jaundiced Eye of One Appellate Judge, 11
                    Cap.U.L.Rev. 445, 458 (1982).

Estate of Lakatosh, 656 A.2d 1378, 1380 n.1 (Pa.Super. 1995).

4GMS’ brief fails to comply with the Rules of Appellate Procedure; in particular,
Rule 2119(a) (“The argument shall be divided into as many parts as there are
questions to be argued[.]”). See 42 Pa.C.S.A. § 2119.

5   For ease of disposition, we have reordered the subparts in GMS’ first issue.


                                       -9-
J. A02039/20

      When this court engages in statutory interpretation, we must be mindful

of the following:

            [a]s in all cases of statutory interpretation, our goal is
            to ascertain the intent of the General Assembly in
            adopting the statute. 1 Pa.C.S.[A.] § 1921(a). In
            doing so, we must, if possible, give effect to all the
            provisions of a statute. 1 Pa.C.S.[A.] §§ 1921, 1922.
            “When the words of a statute are clear and free from
            all ambiguity, the letter of it is not to be disregarded
            under the pretext of pursuing its spirit.” 1 Pa.C.S.[A.]
            § 1921(b). Only when the words are ambiguous may
            we look to the general purposes of the statute,
            legislative history, and other sources in an attempt to
            determine the legislative intent.          1 Pa.C.S.[A.]
            § 1921(c). In construing a statute, the courts must
            attempt to give meaning to every word in a statute as
            we cannot assume that the legislature intended any
            words to be mere surplusage.           Furthermore, we
            should avoid construing a statute in such a way as
            would lead to an absurd result. 1 Pa.C.S.[A.] § 1922.

Holland v. Marcy, 883 A.2d 449, 455-456 (Pa. 2005) (parallel citation

omitted).

      In its first subpart, GMS claims, “the [DOL] regulations defining the

phrase ‘hours worked’ is an invalid statutory interpretation violative of the

SCA.” (GMS’ brief at 14; see also id. at 14-16.) In its second subpart, GMS

argues the regulation is invalid because DOL exceeded the authority delegated

to it by the legislature. (GMS’ brief at 16-20.) We disagree.

      The regulation at issue is found at 34 Pa. Code § 231.1(b), which

provides in pertinent part:




                                     - 10 -
J. A02039/20

                            § 231.1. Definitions.

            ....

            (b)    In addition to the provisions of subsection (a),
                   the following words and terms, when used in
                   this chapter, have the following meanings,
                   unless the context clearly indicates otherwise:

                         ....

                         Hours worked--The term includes
                         time during which an employee is
                         required by the employer to be on
                         the premises of the employer, to be
                         on duty or to be at the prescribed
                         work place, time spent in traveling
                         as part of the duties of the
                         employee during normal working
                         hours and time during which an
                         employee is employed or permitted
                         to work; provided, however, that
                         time allowed for meals shall be
                         excluded unless the employee is
                         required or permitted to work
                         during that time, and provided
                         further, that time spent on the
                         premises of the employer for the
                         convenience of the employee shall
                         be excluded.

34 Pa. Code § 231.1(b).

      In Bayada Nurses, Inc. v. Commonwealth, Dept. of Labor and

Industry, 958 A.2d 1050 (Pa.Cmwlth. 2008),6 affirmed, 8 A.3d 866 (Pa.

2010), an employer raised a challenge to the validity of this same regulation,




6 While decisions of the commonwealth court are not binding upon us, they
may serve as persuasive authority. See Commonwealth v. Ortega, 995
A.2d 879, 885 (Pa.Super. 2010), appeal denied, 20 A.3d 1211 (Pa. 2011).


                                     - 11 -
J. A02039/20

arguing the DOL engaged in an invalid exercise of legislative rulemaking power

and challenged the regulatory definition of the phrase “domestic services” as

being at odds with both the FLSA and the plain meaning of the phrase. Id. at

1054-1055. In rejecting this challenge, the commonwealth court stated:

            The rules of statutory construction apply to
            regulations.      See Highway News, Inc. v.
            Pennsylvania Department of Transportation, 789
            A.2d 802 (Pa.Cmwlth. 2002).                 See also
            Section 1921(a), (b) of the Statutory Construction Act
            of 1972, 1 Pa.C.S. § 1921(a),(b) (providing that every
            statute should be construed, if possible, to give effect
            to all provisions with each word given meaning and
            not treated as mere surplusage). Moreover, a court
            may not substitute its discretion for that of the
            administrative agency acting within the boundaries of
            its powers, absent fraud, bad faith or abuse of power.
            Rohrbaugh v. Pennsylvania Public Utility
            Commission, 556 Pa. 199, 727 A.2d 1080 (1999).
            In Hosp. Ass'n of Pa. v. MacLeod, 487 Pa. 516, 410
            A.2d 731 (1980), the court noted that administrative
            interpretations are guides to legislative intent when
            not disturbed by the legislature.

            Notably, the . . . regulatory definition ha[s] not
            changed since [its] original enactment. . . . Hence, the
            regulatory definition tracks the MWA’s meaning and
            does not violate legislative intent. DRB, Inc. v.
            Pennsylvania       Department      of    Labor      and
            Industry, 853 A.2d 8 (Pa.Cmwlth. 2004), aff'd, 585
            Pa. 8, 887 A.2d 1216 (2005).

            ....

            In Rohrbaugh the Supreme Court explained the
            distinctions    between     rules    adopted      under
            administrative agencies’ legislative rulemaking power
            and their interpretative rulemaking power.          The
            former, known as substantive rules or regulations,
            result from legislative power granted by the
            legislature and establish new law, rights or duties and


                                     - 12 -
J. A02039/20

          “enjoy a general presumption of reasonableness.”
          Borough of Pottstown v. Pennsylvania Municipal
          Retirement Board, 551 Pa. 605, 610, 712 A.2d 741,
          743 (1998). Regulations adopted under legislative
          rulemaking power have the force of law and are
          binding on reviewing courts as part of a statute as
          long as they are within the granted power, issued
          under proper procedures and are reasonable. Bailey
          v. Zoning Board of Adjustment of Philadelphia,
          569 Pa. 147, 801 A.2d 492 (2002). Interpretative
          rules or regulations construe a statute and do not
          expand upon its terms, and courts defer to agency
          interpretations so long as they are reasonable and
          genuinely track the meaning of the underlying statute.
          Id.

          ....

          The legislature has not changed the definition of
          domestic services in 34 Pa.Code § 231.1(b) since its
          adoption in 1977. It is now firmly established that
          administrative interpretations, that are not disturbed
          by the legislature, represent appropriate guides to
          legislative intent, Hosp. Ass'n of Pa., and in this
          regard the [c]ourt acknowledges the rule expressed in
          Commonwealth v. McClintic, 589 Pa. 465, 909 A.2d
          1241 (2006), that the plain language of a statute
          generally provides the best indication of legislative
          intent. The Supreme Court has long adhered to the
          principle of statutory construction that courts must
          consider     the   consequences    of    a   particular
          interpretation and that legislative enactments are
          generally construed to effectuate their object and to
          promote justice. Department of Transportation v.
          Beam, 567 Pa. 492, 788 A.2d 357 (2002).

          The MWA grants the Department broad powers to
          adopt regulations to carry out the statute’s purposes
          of protecting employees from unreasonable and unfair
          wages and safeguarding the established minimum
          wage. Section 1 of the MWA. Under Section 9, the
          Department may adopt regulations that might include
          but are not limited to defining and governing matters
          enumerated therein, including “overtime standards”


                                  - 13 -
J. A02039/20

             and the “allowances for such other special conditions
             or circumstances which may be incidental to a
             particular employer-employee relationship.” When
             Section 9 is construed liberally, it confers in the
             Department either legislative or interpretative
             rulemaking power. As such, the Department acted
             properly . . . The regulation is reasonable, and it
             genuinely tracks the underlying meaning of
             Section 5(a)(2). Where as here the interpretation of
             an agency charged with enforcing a statute is not
             clearly erroneous, the interpretation is entitled to
             great deference and is to be given controlling weight.
             Riverwalk Casino, L.P. v. Pennsylvania Gaming
             Control Board, 592 Pa. 505, 926 A.2d 926 (2007).

Id. at 1055-1058 (footnotes omitted).

      Here, as in Bayada, the definition of “hours worked” has been in place

for over 40 years and has not been disturbed by the legislature. GMS does

not distinguish or even acknowledge the existence of the Bayada decision,

which our supreme court affirmed, and does not provide any legal support,

other than citations to boilerplate language on statutory interpretation, to

support its claim the DOL exceeded its authority or the definition of “hours

worked” is somehow invalid.

      Moreover, while GMS relies on this court’s 1964 decision in Department

of   Labor    and   Industry,    Bureau       of   Employment    Security   v.

Unemployment Compensation Board of Review, 199 A.2d 474 (Pa.Super.

1964), which it refers to as “Vitolins,” such reliance is misplaced. Firstly,

Vitolins involved the legitimacy of a newly enacted regulation not an over

40-year-old one.    Id. at 476-477.     Secondly, Vitolins, which involved a

dispute over the meaning of a regulation interpreting unemployment


                                     - 14 -
J. A02039/20

compensation law, has no factual similarity to the instant matter. Id. Lastly,

at most, it stands for the proposition, “[i]t is a fundamental precept of

statutory construction that words and phrases be construed according to their

common and approved usage.”           Id. at 477.   However, in arriving at the

“common and approved usage” of the phrase, “net earnings,” which was at

issue, our court understood “common and approved usage” was not just the

dictionary definition of a word or phrase but instead looked to a variety of

different sources, the dictionary, accounting principles, and prior law in

determining the proper meaning and usage in professional settings. Id. at

478.

       Here, GMS has not done this.        Instead, it found a single dictionary

definition   that   supports   its   preferred   interpretation   of   the   phrase

“hours worked,” and concluded, again with no citation to relevant legal

authority, this definition is the only proper definition of the phrase.

(GMS’ brief at 14-16.) We find the reasoning of Bayada to be persuasive,

and GMS has offered nothing to show either the definition of the phrase

“hours worked” or the regulation in question is invalid. Thus, the first two

subparts of this issue do not merit relief.

       In its third subpart, GMS maintains the phrase “hours worked” should

be construed in accordance with the FLSA. (GMS’ brief at 27-29.) There is

no legal support for this claim.




                                       - 15 -
J. A02039/20

      It is well settled the purpose of the FLSA is to establish a floor for the

protections to be afforded workers within its scope.      See Verderame v.

RadioShack Corp., 31 F.Supp.3d 702, 709 (E.D.Pa. 2014) (“The FLSA was

meant to establish a national floor under which wage protections cannot drop,

not to establish absolute uniformity in minimum wage and overtime standards

nationwide at levels established in the FLSA.” (citation and emphasis

omitted));7 In re Cargill Meat Solutions Wage and Hour Litigation, 632

F.Supp.2d 368, 393 (M.D.Pa. 2008) (same). This policy reflects Congress’

intent “to leave undisturbed the traditional exercise of the states’ police

powers with respect to wages and hours more generous than the federal

standards.” In re Cargill, 632 F.Supp.2d at 393 (internal quotation marks

and citation omitted). Thus, this Commonwealth has established protections

in the area of wage and hour laws that provide supplemental protections

above those afforded by the FLSA. Bayada Nurses, Inc. v. Com., Dept. of

Labor and Industry, 8 A.3d 866, 883 (Pa. 2010) (upholding more favorable

protections for domestic services workers under the PMWA and opining, “the

FLSA does not supersede state law; Pennsylvania may enact and impose more

generous overtime provisions than those contained under the FLSA which are

more beneficial to employees; and it is not mandated that state regulation be


7 We note “decisions of the federal district courts . . . are not binding on
Pennsylvania courts, even when a federal question is involved. Nevertheless,
these decisions are persuasive authority and helpful in our review of the issue
presented.” Dietz v. Chase Home Finance, LLC, 41 A.2d 882, 886 n.3
(Pa.Super. 2012).


                                    - 16 -
J. A02039/20

read identically to, or in pari materia with, the federal regulatory scheme.

Thus, we reject Bayada’s assertion that federal law compels a different result

than that reached by the Commonwealth Court.”). Thus, GMS’ contention the

phrase “hours worked” should have been construed in accordance with the

FLSA does not merit relief.

      In subparts four and five, GMS takes issue with the trial court’s reliance

on this court’s decision in Lugo, supra.       (GMS’ brief at 11-13; 20-29.)

GMS’ argument in these two subparts can be summarized as follows:

(1) Lugo was wrongly decided; and (2) because Lugo was wrongly decided,

we should adopt what GMS argues is the plain meaning of the phrase,

“hours worked.” (See id.) At no point does GMS attempt to distinguish this

case from Lugo.

      As we emphasized to GMS at oral argument, we have no authority to

overrule Lugo. See Commonwealth v. Pepe, 897 A.2d 463, 465 (Pa.Super.

2006) (“It is beyond the power of a Superior Court panel to overrule a prior

decision of the Superior Court, except in circumstances where intervening

authority by our Supreme Court calls into question a previous decision of this

Court.”), appeal denied, 946 A.2d 686 (Pa. 2008). Moreover,

                  our role as an intermediate appellate
                  court is clear. It is not the prerogative of
                  an intermediate appellate court to
                  enunciate new precepts of law or to
                  expand existing legal doctrines. Such is a
                  province reserved to the Supreme Court.
                  It is well-settled that the Superior Court is
                  an error correcting court and we are


                                     - 17 -
J. A02039/20

                 obliged to apply the decisional law as
                 determined by the Supreme Court of
                 Pennsylvania.

           Matter of M.P., 204 A.3d 976, 981 n.2. (Pa.Super.
           2019). Further, we “underscore[d] our role as an
           intermediate appellate court,” recognizing that our
           decisions “may not be disposition-driven[, and w]e
           are bound by decisional and statutory legal authority,
           even when equitable considerations may compel a
           contrary result.” Id. Accordingly, we emphasize that
           any decisional change must originate from our
           Supreme Court and any statutory change must come
           from the legislature.

John v. Philadelphia Pizza Team, Inc., 200 A.3d 380, 386 (Pa.Super.

2019) (some internal quotation marks and some internal citations omitted),

appeal denied, 221 A.3d 1205 (Pa. 2019).

     Further, as noted above, GMS makes no attempt to distinguish this

matter from Lugo. In Lugo, we found:

           the term “hours worked” has been defined as a term
           of art by the regulations supporting the PMWA. It
           includes all time that the worker is required by the
           employer to be on the employer’s premises and
           could therefore be found to include the time at issue
           here for the donning, doffing, and sanitizing of
           equipment. Under the circumstances of this case,
           appellants could argue that the regulations
           supporting the PMWA supply the meeting of the
           minds because they set firm the meaning of
           “hours worked.” Thus, appellants can maintain an
           action for breach of contract, and the trial court should
           not have sustained appellee’s preliminary objections
           as to this cause of action.




                                    - 18 -
J. A02039/20

Lugo, 967 A.2d at 969 (emphasis added). In explaining how it, at all stages

of the proceedings, applied Lugo and defined “hours worked,” the trial court

stated:

            [i]n this action . . . in pre-trial dispositive motions,
            and . . . at trial, [the court] endeavored to faithfully
            apply Lugo. In the context of the class’ PMWA claim,
            this trial court provided to the jury the regulatory
            definition relied upon and discussed in Lugo. Though
            GMS requested an embellished definition of “hours
            worked”, their request was not supported by any case
            authority. This trial court did not preclude GMS from
            arguing that mandated pre-shift report and post-shift
            wait times were not “hours worked.”

            With regard to the class’ breach of contract claim, this
            trial court, during final instructions, did not define the
            term “hours worked.”          Instead, this trial court[]
            provided the jury with suggested standard
            instructions for all contracts. Such instructions[]
            informed the jurors as to the requirements of an offer,
            acceptance and valid consideration. Such instructions
            informed the jurors that a contract need not be written
            but could be verbal and its terms derived from the
            parties’ conduct.

Trial court opinion, 8/12/19 at 28-29 (transcript citations and footnote

omitted.)

      Thus, as GMS does not dispute Lugo’s applicability to this matter, as

our review of both Lugo and the certified record demonstrates the trial court

properly applied it, and as we have no authority to overturn Lugo, we find

GMS’ first claim to be wholly lacking in merit.

      In its second issue, GMS argues the class’ claims are precluded by the

doctrine of collateral estoppel. (GMS’ brief at 29-33.) We disagree.



                                     - 19 -
J. A02039/20

      The doctrine of collateral estoppel precludes relitigation of an issue

determined in a previous action where:

            (1) the issue decided in the prior case is identical to
            the one presented in the later action; (2) there was a
            final adjudication on the merits; (3) the party against
            whom the plea is asserted was a party or in privity
            with a party in the prior case; (4) the party or person
            privy to the party against whom the doctrine is
            asserted had a full and fair opportunity to litigate the
            issue in the prior proceeding; and (5) the
            determination in the prior proceeding was essential to
            the judgment.

Office of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50-51 (Pa.

2005) (citation and parallel citation omitted).

      Here, GMS raised this challenge in its motion for summary judgment; in

declining to grant the motion, the trial court addressed the issue as follows:

            [GMS] argues that the doctrine of collateral estoppel
            precludes [the class] from pursuing their claim under
            the [P]MWA. Specifically, [GMS] claims that [the
            class] had the opportunity to fully litigate the [P]MWA
            claim when the case was initially filed in federal court
            and, since [GMS’] [m]otion for [s]ummary [j]udgment
            was granted by Judge McVerry [of the United States
            Court for the Western District of Pennsylvania], [the
            class] cannot relitigate this claim before this [c]ourt.

            . . . . It is undisputed that the parties in the matter
            presently before the [c]ourt are the same parties that
            participated in the proceedings in the [f]ederal
            [c]ourt. However, it is clear to [the trial court] that
            [the class] did not have the opportunity to fully litigate
            the [P]MWA claim.

            On September 23, 2017, Judge McVerry issued an
            [o]pinion and [o]rder granting [GMS’] [m]otion for
            [s]ummary [j]udgment. Judge McVerry determined
            that the pre- and post-shift safety meetings were not


                                     - 20 -
J. A02039/20

           compensable under the [FLSA].            Importantly,
           Judge McVerry only decided the issues under the
           federal law and expressly declined to exercise
           supplemental jurisdiction over the remaining state law
           claims under the WPCL and [P]MWA. In fact, and in
           support of his decision to decline jurisdiction,
           Judge McVerry reasoned that [the class’] WPCL and
           [P]MWA claims raise novel issues of state
           law.[Footnote 1]

                 [Footnote    1]    See     [m]emorandum
                 [o]pinion and [o]rder of [c]ourt filed
                 September 23, 201[5] by Judge McVerry
                 in the United States District Court for the
                 Western District of Pennsylvania.

           Although Judge McVerry’s decision constitutes a final
           judgment on the merits with respect to [the class’]
           claims through the lens of the federal law, his decision
           is not of any consequence to [its] state law claims.
           [The class] ha[s] yet to have the opportunity to fully
           litigate the [P]MWA claim since Judge McVerry refused
           to exercise jurisdiction over the state claims.
           Therefore, the doctrine of collateral estoppel is
           inapplicable and [GMS’] [m]otion for [s]ummary
           [j]udgment as to [the class’] PMWA claim is [denied].

Summary judgment opinion, 12/13/17 at 5-6.

     In Murphy v. Duquesne University, 777 A.2d 418 (Pa. 2001) (parallel

citation omitted), the appellant filed a claim in federal court under the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623(a), a claim

of age discrimination in employment under the Pennsylvania Human Relation

Act (“PHRA”), 43 P.S. § 951 et esq., and a common law claim for breach of

contract. Murphy, 777 A.2d at 423. As in the instant matter, the federal

court granted summary judgment for the appellee on the ADEA claim but

declined to exercise supplemental jurisdiction over the PHRA and breach of


                                    - 21 -
J. A02039/20

contract claims.   Id.   Subsequently, the appellant discontinued his PHRA

claim.   Id.   On appeal to our supreme court, the appellee argued the

appellant’s breach of contract claim was collaterally estopped by the federal

action. Id. at 435. Our supreme court rejected the claim, finding where the

federal court declined to exercise supplemental jurisdiction, it “was not

apparent” the appellant had a “full and fair opportunity” to litigate his state

law claims. Id.

      Here, our review of the federal court decision demonstrates the court

specifically declined to rule on the class’ state law claims because, “the

remaining claims raise novel issues of state law.”      Bonds v. GMS Mine

Repair & Maintenance, Inc., 2015 WL 5602607, at *11 (W.D.Pa. Sep. 23,

2015). In so doing, the federal court noted the United States Court of Appeals

for the Third Circuit had long expressed “serious reservations” about the

propriety of the federal court’s ruling on claims under the relevant

Pennsylvania laws. Id. Moreover, the court specifically noted GMS opposed

the court’s exercising supplemental jurisdiction over the claims, “[p]erhaps

aware of this substantive difference in the applicable law[.]” Id.

      We have thoroughly reviewed the law and the record and find GMS’

contention the class is estopped from bringing its state law claims to be both

disingenuous and absurd. GMS provides no legal support for their contention

when a federal court declines to exercise supplemental jurisdiction over

state-law claims, the litigant is collaterally estopped from bringing those



                                    - 22 -
J. A02039/20

claims in state court. To make such a finding would result in an untenable

situation where litigants either needed to bring claims simultaneously in state

and federal courts in order to protect their rights or face the possibility they

would have no remedy available under state law if a federal court declined to

exercise supplemental jurisdiction.     GMS’ second claim lacks merit.     See

Murphy, 777 A.2d at 435.

      In its third and fourth issues, GMS maintains the trial court erred in

failing to grant summary judgment, a compulsory non-suit, a directed verdict,

or a new trial with respect to the breach of contract and in the PMWA claim

for post-shift time. (GMS’ brief at 33-45.) We disagree.

      Initially, we note while GMS argues the trial court erred in failing to

grant any of the above, it does not include either our standard of review or

the trial court’s standard of review for any of these contentions in its brief.

Moreover, aside from citing to a few cases with respect to boilerplate contract

law standards, it does not cite to any cases which support its contentions. In

the main, its argument on this issue consists of long quotations from trial

testimony followed by GMS’ opinion that, looking at the evidence in the light

most favorable to it, the jury erred in crediting the testimony. (GMS’ brief

at 33-45.) In sum, rather than present a legal argument, GMS reargues its

case. However, this court is not a finder of fact.

      As the trial court discusses in its opinion, there was “more than adequate

evidence” to put before a jury regarding GMS’ breach of an oral contract “and



                                      - 23 -
J. A02039/20

for the jury to rule in the class’ favor.” (Trial court opinion, 8/12/19 at 30.)

After reviewing the record, we see no basis to upset the trial court’s rulings

denying GMS’ preliminary objections and motion for summary judgment, and

we affirm the trial court’s order denying GMS’ post-trial motions because there

was record evidence from which the jury could reach its verdict. See Brown

v. Progressive Insurance Co., 860 A.2d 493, 497 (Pa.Super. 2004)

(“Concerning questions of credibility and weight accorded evidence at trial, we

will not substitute our judgment for that of the finder of fact.”), appeal

denied, 872 A.2d 1197 (Pa. 2005) (parallel citation omitted); see also

Commonwealth v. Hawkins, 701 A.2d 492, 501 (Pa. 1997) (the credibility

of witnesses is “solely for the jury to determine”), cert. denied, 523 U.S.

1535 (1998) (parallel citations omitted).

      We acknowledge “[i]t is the function of the jury to evaluate evidence

adduced at trial to reach a determination as to the facts, and where the verdict

is based on substantial, if conflicting evidence, it is conclusive on appeal.”

Commonwealth v. Reynolds, 835 A.2d 720, 726 (Pa.Super. 2003) (internal

citation omitted).     In Morin v. Brassington, 871 A.2d 844, 852-853

(Pa.Super. 2005), we declined to reweigh the evidence on appeal in a breach

of oral contract action, and affirmed the trial court’s verdict in plaintiff’s favor,

despite incredible accusations made by both parties regarding the actual

existence of the agreement. Id. The Morin court ruled it “[would] not invade

the credibility-determining powers of the fact-finder merely because the



                                       - 24 -
J. A02039/20

evidence was conflicting and the fact-finder could have decided the case either

way.” Id. at 852. Likewise, we will not “invade the credibility-determining

powers of the fact-finder” in the present case. GMS’ third and fourth claims

do not merit relief.

      In its fifth issue, GMS contends the trial court erred in awarding

attorneys’ fees for work done in preparation for the federal lawsuit.

(GMS’ brief at 45-49.) However, GMS’ waived this claim.

      We review this claim under the following standard. “Appellate review of

an order of a tribunal awarding counsel fees to a litigant is limited solely to

determining whether the tribunal palpably abused its discretion in making the

fee award.” Braun v. Wal-Mart Stores, Inc., 24 A.3d 875, 974 (Pa.Super.

2011), affirmed, 106 A.3d 656 (Pa. 2014) (parallel citations omitted),

cert. denied, 136 S.Ct. 1612 (U.S. 2016) (parallel citations omitted).      In

general, “the manner by which attorneys’ fees are determined in this

Commonwealth, under fee-shifting provisions, is the lodestar approach.”

Krishnan v. Cutler Group, Inc., 171 A.3d 856, 903 (Pa.Super. 2017)

(citation omitted).    The lodestar is the product of “the number of hours

reasonably expended on the litigation times a reasonable hourly rate.” Id.

The lodestar is “strongly presumed to yield a reasonable fee.”       Logan v.

Marks, 704 A.2d 671, 674 (Pa.Super. 1997). A court has the discretion to

adjust the lodestar fee in light of the degree of success, the potential public

benefit achieved, and the potential inadequacy of the private fee arrangement.



                                    - 25 -
J. A02039/20

Id. Further, the lodestar “should be reduced in proportion to time spent on

distinct claims which do not produce finding of liability. After finalizing the

lodestar, the court may then apply a multiplier, i.e., enhancement.” Braun,

24 A.3d at 975 (internal citation omitted).

      Here, GMS does not dispute the award of attorneys’ fees in general, but

disputes the award of fees expended in the federal court case. (GMS’ brief at

45-49.) However, they admit they can find no legal support for their claim.

(Id. at 46 n.8.)    Moreover, GMS fails to provide any detailed information

regarding the facts underlying their claim. (Id. at 45-49.) While it says the

trial court awarded “over $100,000 in attorneys’ fees for time spent

unsuccessfully litigating the FLSA claim” (GMA’s brief at 45-46), it completely

fails to specify how it arrived at the figure.

      In its opinion, the trial court attached several pages of tables to the

decision showing how it parsed out the award of attorneys’ fees. (See trial

court opinion, 8/12/19 at Exhibit A.) GMS does not specify which specific fees

it is challenging. (GMS’ brief at 45-49.) We have reviewed the charts; and

our review demonstrates the trial court differentiated between time spent

working on the federal claims and time spent working on the state-law claims,

and did not award any fees for time spent on the unsuccessful FLSA claims.

(See trial court opinion, 8/12/19 at Exhibit A.) Thus, we are unable to discern

the basis of GMS’ claims.




                                      - 26 -
J. A02039/20

      We remind GMS it is not this court’s responsibility to comb through the

record seeking the factual underpinnings of its claim.      Commonwealth v.

Mulholland, 702 A.2d 1027, 1034 n.5 (Pa.Super. 1997) (“In a record

containing thousands of pages, this court will not search every page to

substantiate a party’s incomplete argument.”). Further, “[w]here defects in a

brief impede our ability to conduct meaningful appellate review, we may

dismiss the appeal entirely or find certain issues to be waived.” Sephakis v.

Pa. State Police Bureau of Records and Certification, 214 A.3d 680,

686-687 (Pa.Super. 2019) (holding claim waived were appellant failed to

properly develop it) (internal quotation marks and citations omitted), appeal

denied, 223 A.3d 672 (Pa. 2020).          Therefore, we find GMS waived its

fifth issue.8




8  In any event, even if we were to reach the merits, we would reject
GMS’ argument. Firstly, its reliance on Hensley v. Eckerhart, 461 U.S. 424
(1983) (parallel citations omitted), is misplaced. Hensley stands for the
proposition where there is a mixture of successful and unsuccessful claims,
the trial court must not award fees on the unsuccessful claims and should only
award fees “that [are] reasonable in relation to the results obtained.”
Hensley, 461 U.S. at 424. That is exactly what the trial court in the instant
matter did, as the charts attached to its decision demonstrate. (See trial
court opinion, 8/12/19 at Exhibit A.) Secondly, again, we find GMS’ attempt
to penalize the class, because the federal court declined to exercise jurisdiction
over the state-law claims, the very result GMS wanted, to be, at best,
disingenuous. The class is entitled to attorneys’ fees on the successful claims;
the fact the federal court did not exercise jurisdiction over them does not
demonstrate the claims were unsuccessful, and we see no relevance to the
fact attorneys for the class worked on them during the pendency of the case
in federal court.


                                     - 27 -
J. A02039/20

      In its sixth issue, GMS complains the trial court erred in awarding

liquidated damages. (GMS’ brief at 50-60.) We disagree.

      The WPCL provides in pertinent part:

            Where wages remain unpaid for thirty days beyond
            the regularly scheduled payday, or, in the case where
            no regularly scheduled payday is applicable, for
            sixty days beyond the filing by the employe [sic] of a
            proper claim or for sixty days beyond the date of the
            agreement, award or other act making wages
            payable, or where shortages in the wage payments
            made exceed five percent (5%) of the gross wages
            payable on any two regularly scheduled paydays in
            the same calendar quarter, and no good faith contest
            or dispute of any wage claim including the good faith
            assertion of a right of set-off or counter-claim exists
            accounting for such non-payment, the employe [sic]
            shall be entitled to claim, in addition, as liquidated
            damages an amount equal to twenty-five percent
            (25%) of the total amount of wages due, or
            five hundred dollars ($500), whichever is greater.

43 P.S. § 260.10. This “claim requires us to consider the proper interpretation

of § 260.10, making the issue a question of law for which our standard of

review is de novo and our scope of review is plenary.” Braun, 24 A.3d at

960 (citations omitted).   This court has stated, “[t]he WPCL is not only a

vehicle for recovery of unpaid wages; it also provides for damages in the event

an employer withholds compensation in the absence of good faith.” Id. at

961 (citation omitted).    If a claimant establishes wages are owed under

Section 260.10, it is the employer’s burden to establish good faith, not the

employees’ burden to establish bad faith, and the employer must prove it by

clear and convincing evidence. Id. at 961-63 (citation omitted); see also



                                    - 28 -
J. A02039/20

Andrews v. Cross Atlantic Capital Partners, 158 A.3d 123, 134 (Pa.Super.

2017) (en banc) (citation omitted).

      Here, for reasons which are not apparent, GMS chose not to present any

evidence, either testimonial or documentary, regarding good faith and also

chose not to have the jury charged on this issue. (Trial court opinion, 8/12/19

at 17.) Instead, GMS decided to adopt, at the trial court, the same erroneous

legal theory they pursue here; namely, that it is not their burden to prove

good faith but rather it was the class’ burden to prove bad faith.         (Id.;

GMS’ brief at 50-60.)     As discussed above, this is simply not a correct

statement of law.    See Braun, 24 A.3d at 961-63; see also Andrews,

158 A.3d at 134. Moreover, on appeal, GMS argues we should focus on its

litigation conduct in defining good faith; in essence saying, as long as it had a

reasonable legal basis for withholding the wages, it acted in good faith.

(GMS’ brief at 50-60.) However, in Braun, supra, we specifically rejected a

similar claim. Braun, 24 A.3d at 965-966. GMS’ claim the class was not

entitled to liquidated damages because it failed to prove bad faith does not

merit relief.

      In its seventh and final issue, GMS contends the trial court erred and

abused its discretion in awarding pre-judgment interest.         (GMS’ brief at

60-64.) GMS argues, in order to be entitled to pre-judgment interest, “the

contract itself” must “contain[] a fixed standard by which to calculate

damages[.]” (Id. at 63.) It notes, in the instant matter, because there was



                                     - 29 -
J. A02039/20

no written contract, the parties agreed to a compromise, based on two expert

reports, about the amount due. (Id.)

           It is well-established that in a contract action, an
           award of prejudgment interest does not depend upon
           discretion, but is a legal right and must be awarded
           despite the good faith of the party contesting the
           claim. The purpose of awarding interest as damages
           is:

                 to compensate an aggrieved party for
                 detention of money rightfully due him or
                 her, and to afford him or her full
                 indemnification or compensation for the
                 wrongful interference with his or her
                 property rights. The allowance of interest
                 as an element of damages is not punitive,
                 but is based on the general assumption
                 that retention of the money benefits the
                 debtor and injures the creditor.

Andrews, 158 A.3d at 136-137 (internal citations omitted).

           Our review of an award of pre-judgment interest is for
           abuse of discretion.      Our Supreme Court has
           emphasized:

                 When a court comes to a conclusion
                 through the exercise of its discretion,
                 there is a heavy burden to show that this
                 discretion has been abused. It is not
                 sufficient to persuade the appellate court
                 that it might have reached a different
                 conclusion, it is necessary to show an
                 actual abuse of the discretionary power.
                 An abuse of discretion will not be found
                 based on a mere error of judgment, but
                 rather exists where the court has reached
                 a conclusion which overrides or misapplies
                 the law, or where the judgment exercised
                 is manifestly unreasonable, or the result
                 of partiality, prejudice, bias or ill-will.



                                   - 30 -
J. A02039/20

                 Absent an abuse of that discretion, we will
                 not disturb the ruling of the trial court.

Linde v. Linde, 220 A.3d 1119, 1150 (Pa.Super. 2019) (internal citations and

quotation marks omitted), appeal denied, 236 A.3d 1048 (Pa. 2020).

     Here, the trial court discussed the issue as follows:

           Pennsylvania follows the Restatement (Second) of
           Contracts § 354, which, provides:

           (1)   If the breach consists of a failure to pay a
                 definite sum in money or to render a
                 performance with fixed or ascertainable
                 monetary value, interest is recoverable
                 from the time for performance on the
                 amount due less all deductions to which
                 the party in breach is entitled.

           (2)   In any other case, such interest may be
                 allowed as justice requires on the amount
                 that would have been just compensation
                 had it been paid when performance was
                 due.

           Restatement (Second) of Contracts § 354(1)-(2)
           (1981) as cited in Cresci Const. Servs., Inc. v.
           Martin, 64 A.3d 254, 259 (Pa.Super. Ct. 2013).

           In this instance, the nature of the breach was GMS’
           failure to pay wages for mandated pre and post-shift
           time rendered by the class. GMS has stipulated that
           the monetary value of such service was properly
           calculated by multiplying a “revised number of hours”
           by established regular and overtime rates of pay.
           (See [] Ex. E to [the class’] [a]mended [m]otion for
           damages and fees, p. 4-5[.]) The monetary value of
           uncompensated hours worked by the [] [c]lass was
           ascertainable.[Footnote 13] Further, the calculation
           of such value relied heavily upon documentation GMS
           possessed. The initial pursuit of payment in [f]ederal
           [c]ourt for relief, was not a cause of delay in payment.
           Long before the [f]ederal [c]ourt action was filed, GMS


                                    - 31 -
J. A02039/20

                mandated the use of its shuttle at times well before
                and after the scheduled shifts for the affected class.
                With the first paychecks that followed and continuing
                until the mandated use of the shuttle was
                discontinued, GMS was obligated to pay a definite sum
                in money to affected class members.

                      [Footnote 13] GMS argued that the
                      decision of Judge Pratter in Accurso v.
                      Infra-Red Servs., Inc., CV 7509, 2018
                      WL 924985, at *11 (E.D. Pa. Feb. 16,
                      2018) should be similarly applied in this
                      case. However, in Accurso “the contract
                      at issue” did not contain a standard to
                      determine the damages arising from a
                      breach of confidentiality and non-compete
                      provisions. Id. In this instance, the
                      standard to determine damages was set
                      and particularly known by GMS[] that is
                      the hourly wage rates GMS determined to
                      pay the affected class members.

                Therefore, an award of pre-judgment interest is
                proper. Such award is $418,132.07 through April 12,
                2019. (See [] Ex. E to [the class’] [a]mended
                [m]otion for damages and fees, p. 8-9[.)]

Trial court opinion, 8/12/19 at 21-23.

      We have reviewed the record and the briefs. GMS has failed to meet its

heavy burden of showing the trial court abused its discretion in awarding

pre-judgment interest. Linde, 220 A.3d at 1150. GMS’ final issue does not

merit relief.

      Accordingly for the reasons discussed above, we find GMS’ claims are

either waived or do not merit relief. Therefore, we affirm.




                                        - 32 -
J. A02039/20

     Judgment affirmed.



     Shogan, J. joins this Memorandum.

     Olson, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/24/2020




                                    - 33 -